DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 3, filed 04/25/2022, with respect to drawing objection have been fully considered and are persuasive.  The objection of the claims has been withdrawn. 
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1, for which Claims 2-6 depends, teaches a limitation: “wherein the protruding tip surface is longer than the arm tip in the engagement direction” that is not taught in the prior art areas searched for this action.
KAWAMURA (JP6044933) and Maebashi (US2016024303) are the closest prior art of record.
Regarding Claim 1, Kawamura teaches, in Fig. 1-4, a locking structure comprising: a locking protrusion (2) that protrudes from a first article (8); and a locking arm (3) that is formed on a second article (9) and configured to be engaged with the locking protrusion in an engagement direction (Fig. 4), the second article being different from the first article (Fig. 4), wherein the locking arm (3) comprises a flexible arm main body (4) and an engaging projection portion (50) protruding from an outer surface of the arm main body, wherein the locking protrusion comprises a protrusion main body on which an arm guide surface (21a), a protruding tip surface (6), and an engaging surface (20) are disposed along the engagement direction (K), and wherein the engaging projection portion (50) is formed on the outer surface at a position away from an arm tip (4b) of the arm main body in the engagement direction (Fig. 3), 
Maebashi teaches, in Fig. 3, Fig. 10, a jig groove (40A, 41A) that is formed in the protrusion main body (40), and wherein the jig groove cuts out the protrusion main body in the engagement direction from the arm guide surface to the protruding tip surface (when modified) (Maebashi, Fig. 10)(Kawamura, Fig. 2-3).
Kawamura and Maebashi does not teach the above allowable limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMED AZAM whose telephone number is (571)270-0593. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MA/Examiner, Art Unit 2848                                                                                                                                                                                                        
/Timothy J. Dole/Supervisory Patent Examiner, Art Unit 2848